Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because reference characters "170" and "175" have both been used to designate “main control module” (see paragraphs [036]; [037]; [038]) . “FIGURE 5” in paragraph [055] while the disclosure is directed to “FIGURE 7”. Correction is required in reply to the Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “object within the facility” on line 4 and recites “object within the facility” on line 5. It is not clear whether “object” on line 4 is the same or different from “object” on line 5. If the same the second should refer to the first and if different, they should be labeled so. Fig. 5 shows the the two cameras taking images of the same objects in the scene.
As to claim, 2-20 refer to claim 1 rejection.
Claim 1 recites, “to recognize targets in the first image data” on lines 9-10 and “to recognize markers attached to targets in the second image data” on lines 12-13, which implies that the first image 
As to claim, 2-20 refer to claim 1 rejection.    
Claim 8 recites the limitation the real-world information associated with the supervised outcome." in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As to claim, 18 refer to claim 8 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luciw et al. (US 20180330238) and Ahmed et al. (US 10346659).
Examiner Note: claims are rejected as best understood by the Examiner.
As to claim 1, Luciw discloses an automatic guided vehicle (AGV) comprising: 
a mobile base including a drive train and configured to drive the AGV in a self-navigation mode within a facility [self-driving vehicle, a drone, a robot; an industrial robot (Par. [0043])    ;
a first camera configured to capture first image data of objects within the facility [a digital camera (fixed, drone bound, etc.) that operate in a company with large warehouses identifying stacked objects that may be hidden (par. [0132])]; 
a second camera configured to capture second image data of objects within the facility [Fig. 7B shows a drone with two cameras capturing two images of objects (second camera)]; and
a main control module configured to receive the first and second image data from the first and second cameras, respectively [An L-DNN implements a Neural Network architecture characterized by two modules: 1) Slow learning Module A, which includes a neural network (e.g., a Deep Neural Network) that is either factory pre-trained and fixed or configured to learn via any learning algorithms based on sequences of data inputs; and 2) Module B, which provides an incremental classifier able to change synaptic weights and representations instantaneously, with very few training samples (par. [0040]- [0042]). L-DNN architecture used by a real-time operating machine, such as a robot, drone. The L-DNN 
execute a recognition neural network program operable to recognize targets in the first image data [Module A 102 is based on a pre-learned (fixed weight) DNN and serves as feature extractor and extracts features of the object from the input image (recognizes the object) (par. [0051]);
execute a supervisor program under user control, the supervisor program configured to receive the second image data and to recognize markers attached to targets in the second image data, the supervisor program producing a supervised outcome in which a first target to which a first marker is attached is associated with a first category [Module A and Module B can be implemented in suitable computer processors, such as graphics processor units, and appropriate input/output interfaces (par. [0051]). Through the interactions with the user (user control), it receives correct labels for the unfamiliar objects, quickly learns the association between each feature vector and corresponding label, and as a result can recognize these new objects immediately (par. [0047]). When a user sees that a real-time operating machine is encountering a new object and/or new knowledge, she can provide a label for the new object (recognize and classify the object as belong to a class of objects) and trigger the fast learning mode (supervisor program) so that the real-time operating machine can learn the new object and/or new knowledge on-the-fly (par. [0098]). The training is to recognize existing landmarks in the warehouses, such as pole markings (markers attached to targets in the input image), features like EXIT signs (markers attached to targets), a combination thereof, and/or the like (par. [0136])]; and 
use the supervised outcome to adjust at least one weight of at least one node in the recognition neural program [that limitation is an intended use has no weight. However, Luciw further discloses, Module B is an ART neural network. ART utilizing competition among category nodes to determine a winning node for each object presentation. If and only if this winning node is associated with the correct label for the object, the learning algorithm updates its weights. Since each node is associated with only 
Luciw does not disclose, the second camera including a content filter.
Ahmed discloses organizations may use tags to store and provide information about an item. Tags may be printed on labels that are then affixed to the item, printed on the item, and so forth (col. 2, lines 27-29). As described in this disclosure, a tag (marker) is created that includes marks that are visible when undergoing fluorescence. In one implementation, the tag may comprise markings using an ink that, when exposed to stimulation photons of a particular wavelength of infrared light fluoresces and produces emission photons. A camera with a filter is used to detect these emission photons while filtering out other wavelengths, such as the stimulation photons. For example, the filter may pass the photons emitted by fluorescence while blocking photons of other wavelengths. The camera produces fluorescent image data. A tag that is within the field of view of the camera is visible in the fluorescent image data (Col. 2, lines 45-58). By generating and using the fluorescent image data, features that would otherwise be present in a traditional monochrome or color image are omitted. For example, objects in the foreground and the background that do not fluoresce in the particular wavelength may appear black, and thus present no detail within the fluorescent image data. The fluorescent image data, in addition to the tag which is depicted, contains fewer features and artifacts and is thus simpler to subsequently process (col. 2, lines 59-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Ahmed to modify the system of Luciw by including a content filter in the second camera in order to block the targets the markers attached to and extract the markers that contains fewer features and artifacts and is thus simpler to process (col. 2, lines 59-67).
Claim 11 is a method analogous to the apparatus of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 11.
As to claim 2, Ahmed further discloses wherein the markers are identified by the content filter [Tags (markers) comprising marks arranged in a predetermined pattern are applied to an item (object). The marks are made with an ink that fluoresces under infrared (IR) light. A camera with a filter (content filter) acquires an image of the light emitted by the fluorescence of the ink. This image is processed to determine a portion of the image in which the tag marker) is located (identified) (Abstract, Col 2, lines 52-54)].
As to claim 12 refer to claim 2.
As to claim 3, Ahmed further discloses wherein the content filter is a color filter that identifies a unique color associated with a marker [items 102 (objects) may have one or more tags 104 (marker). Each tag 104 includes marks 106, with the color and position of the marks 106 used to encode data (col. 5, lines 16-18). As described in this disclosure, a tag marker) is created that includes marks that are visible when undergoing fluorescence (unique color). In one implementation, the tag may comprise markings using an ink that, when exposed to stimulation photons of a particular wavelength of infrared light, fluoresces and produces emission photons (col. 2, lines 45-50). A camera with a filter is used to detect these emission photons while filtering out other wavelengths, such as the stimulation photons (co. 2, lines 52-54), i.e., the filter is color filter that identifies fluorescence (unique color) tags (markers)]
As to claim 13 refer to claim 3. 
As to claim 4, Ahmed further discloses wherein the content filter identifies a unique pattern associated with a marker [Each tag 104 (marker) includes marks 106, with the color and position of the marks 106 used to encode data. The tag data may include serial number (unique pattern) (Fig. 1, item 106, col. 5, lines 17-25)].
As to claim, 14 refer to claim 4.
As to claim 5, Luciw further discloses wherein the supervisor program produces the supervised outcome by associating the first target to which the first marker is attached with the first category based on user input commands [When a user sees that a real-time operating machine is encountering a new object (first target) and/or new knowledge, she can provide a label (a class of objects that the object belong to) for the new object (supervised outcome) and trigger the fast learning mode (user commands) so that the real-time operating machine can learn the new object and/or new knowledge on-the-fly [par. [0098]). The objects that are recognized by the machine are marked such as marked poles in a warehouse (par. [0136]) and the label (class or category) provided by the user should be based on the mark on the pole].
As to claim, 15 refer to claim 5.
As to claim 6, Luciw further discloses wherein the first category comprises human recognition { the detected objects can be recognized as human (first category) (par. [0141].
 As to claim, 16 refer to claim 6.
As to claim 7, Luciw further discloses wherein the first category comprises target-to-follow [person A lives in a neighborhood B and has been observed in neighborhood B in the past, then person A may be labeled as a "resident"(target-to-follow) of neighborhood B (par. [0142]). A solar panel array 830, a wind turbine farm 840, or a power line distribution 850 (target-to-follow) (par. [0128]).
As to claim, 17 refer to claim 7.
As to claim 8, wherein the supervisor program uses the supervised outcome to update a default dataset associated with the recognition neural network program using the real-world information associated with the supervised outcome [the claim is an intended use because “uses the supervised outcome”  and “using the real-world information “ are intended use have no weight. However, Luciw further discloses real-time operating machines (AGV) can be updated for specific tasks in the field (real world information) using an L-DNN. For example, with L-DNNs, inspection drones can learn how to identify problems at the top of cell towers or solar panel arrays (real time information) (par [0037]). If the label of the winning candidate  matches the label provided by the user (supervised outcome), then the corresponding weight vector is updated to generalize and cover the new input through a learning process (par. [0057]). If and only if this winning node is associated with the correct label for the object, the learning algorithm updates its weights {par. [0075]). Module A 102 of the L-DNN 106 extracts image features from the video frames 100 based on pre-trained data. Module B 104 then provides a probable label for each object based on these features. This information is passed to the user 805. If the user 805 finds the labels unsatisfactory, she can engage a fast learning mode to update the Module B network with correct labels. In this manner, user-provided information may correct the current label (par. [0129]).]
As to claim 18 refer to claim 8.
As to claim 9, Ahmed further discloses wherein the real-world information is associated with clothing worn by persons in the first and second image data [during placement of an item 102 to, or removal from, an inventory location in a facility such as a shelf, the fluorescent image data 120 of the marks 106 may be generated (col. 7, lines 39-42). In another example, the color of the reflected light may be used to characterize the object (real world information), such as skin, clothing (in case of the object is a person in a facility), cart 1118, and so forth (col. 28, lines 1-3)]. 
As to claim 19 refer to claim 9.
As to claim 10, Luciw further discloses wherein the real-world information is associated with physical infrastructure of the facility in the first and second image data [The L-DNN 106 for the device can be pre-trained to recognize existing landmarks in the warehouses, such as pole markings, features like EXIT signs (the real world information is physical infrastructure) (par. [0136])].
As to claim 20 refer to claim 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665